Brewster H. Jamieson, ABA No. 8411122
Michael B. Baylous, ABA No. 0905022
LANE POWELL LLC
1600 A Street, Suite 304
Anchorage, Alaska 99501
Telephone: 907-264-3325
           907-264-3303
Facsimile: 907-276-2631
Email:       jamiesonb@lanepowell.com
             baylousm@lanepowell.com

Attorneys for Defendants Tyco Fire
Products LP and Chemguard, Inc.

                   IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF ALASKA
JAMES F. SARACCO AND LISA L.
ETHERINGTON,

                              Plaintiffs,

v.

STATE OF ALASKA AND CITY OF
GUSTAVUS,

                            Defendants

STATE OF ALASKA,
             Third-Party Plaintiffs,

v.                                          Case No. 1:21-cv-00015-JWS

3M COMPANY, E. I. DUPONT DE
NEMOURS AND COMPANY, THE                         NOTICE OF REMOVAL
CHEMOURS COMPANY,
THE CHEMOURS COMPANY FC, LLC,
DUPONT DE NEMOURS INC.,
CORTEVA, INC., TYCO FIRE
PRODUCTS LP, CHEMGUARD, INC.,
JOHNSON CONTROLS
INTERNATIONAL, PLC, CENTRAL



        Case 1:21-cv-00015-SLG Document 1 Filed 08/16/21 Page 1 of 17
 SPRINKLER, LLC, FIRE PRODUCTS GP
 HOLDING, LLC, KIDDE-FENWAL,
 INC., KIDDE PLC, INC., CHUBB FIRE,
 LTD., UTC FIRE & SECURITY
 AMERICAS CORPORATION, INC.,
 RAYTHEON TECHNOLOGIES
 CORPORATION, CARRIER GLOBAL
 CORPORATION, NATIONAL FOAM,
 INC., ANGUS INTERNATIONAL
 SAFETY GROUP, LTD, BUCKEYE FIRE
 EQUIPMENT COMPANY, ARKEMA,
 INC., BASF CORPORATION,
 CHEMDESIGN PRODUCTS, INC.,
 DYNAX CORPORATION, CLARIANT
 CORPORATION, CHEMICALS
 INCORPORATED, NATION FORD
 CHEMICAL COMPANY, AGC, INC.,
 AGC CHEMICALS AMERICAS, INC.,
 DEEPWATER CHEMICALS, INC.,
 ARCHROMA MANAGEMENT, LLC,
 ARCHROMA U.S., INC., and JOHN DOE
 DEFENDANTS 1-49,

                      Third-Party Defendants.
         Defendants Tyco Fire Products LP and Chemguard, Inc. (“Tyco and Chemguard”),
by and through undersigned counsel, hereby give notice of the removal of this action,
pursuant to 28 U.S.C. §§ 1442(a)(1) and 1446, from the Superior Court for the State of
Alaska, First Judicial District at Juneau, to the United States District Court for the District
of Alaska. As grounds for removal, Tyco and Chemguard allege as follows on personal
knowledge as to their own conduct and status and on information and belief as to all other
matters:
                                  I. PRELIMINARY STATEMENT
         1.       The State of Alaska filed its Third-Party Complaint in this matter seeking to
hold Tyco and Chemguard and certain other Third-Party Defendants liable via
apportionment of fault and equitable apportionment of damages based on their alleged
conduct in designing, manufacturing, marketing, and/or selling aqueous film-forming

Notice of Removal
Saracco, et al. v. State of Alaska, et al. (Case No. 1:21-cv-00015-JWS)              Page 2 of 17

              Case 1:21-cv-00015-SLG Document 1 Filed 08/16/21 Page 2 of 17
foams (“AFFF”) that the State of Alaska is alleged to have used, and which allegedly
caused harm to plaintiffs in the underlying lawsuit Saracco v. State of Alaska, Case No.
1JU-20-00758CI (Super. Ct. Alaska, 1st Judicial Dist. at Juneau, filed Aug. 24, 2020)
(“Saracco”). (Ex. A, Third-Party Compl.; Ex. B, Saracco Compl.).
        2.        In Saracco, plaintiffs James F. Saracco and Lisa L. Etherington (“Plaintiffs”)
allege, inter alia, that the State of Alaska contaminated their property with per- and
polyfluoroalkyl substances (“PFAS”), including perfluorooctanoic acid (“PFOA”) and
perfluorooctane sulfonic acid (“PFOS”), due at least in part to discharge of AFFF for
emergency response and training exercises at the Gustavus Airport (the “Airport”). (Ex.
B, Saracco Compl. ¶ 23).
         3.       The Airport is a “Part 139” civilian airport, 1 which is required by law to stock
and use AFFF manufactured by a select group of suppliers (including Tyco and
Chemguard) whose products appear on the Department of Defense (“DoD”) Qualified
Products List for sale to the United States military and others in accordance with the
military’s rigorous specifications (“MilSpec AFFF”). Under the federal “government
contractor” defense recognized in Boyle v. United Technologies Corp., 487 U.S. 500
(1988), Tyco and Chemguard are immune to tort liability for their design and manufacture
of MilSpec AFFF and their provision of warnings for the product. Under the federal officer
removal statute, 28 U.S.C. § 1442(a)(1), Tyco and Chemguard are entitled to remove this
action as a whole in order to have their federal defense adjudicated in a federal forum. See
Papp v. Fore-Kast Sales Co., 842 F.3d 805, 810–15 (3d Cir. 2016) (alterations in original).
Such removal “fulfills the federal officer removal statute’s purpose of protecting persons
who, through contractual relationships with the Government, perform jobs that the
Government otherwise would have performed.” Isaacson v. Dow Chem. Co., 517 F.3d
129, 133 (2d Cir. 2008).



1
 See FAA Part 139 Airport Certification Status List (last updated Aug. 3, 2021), available
at https://www.faa.gov/airports/airport_safety/part139_cert/.

Notice of Removal
Saracco, et al. v. State of Alaska, et al. (Case No. 1:21-cv-00015-JWS)                 Page 3 of 17

              Case 1:21-cv-00015-SLG Document 1 Filed 08/16/21 Page 3 of 17
                                            II. BACKGROUND
         4.       The Third-Party Complaint was filed on April 7, 2021, in the Superior Court
for the State of Alaska, First Judicial District at Juneau, in the matter bearing Case No.
1JU-20-00758CI (Ex. A, Third-Party Compl.). Venue is proper in this Court pursuant to
28 U.S.C. §§ 81A and 1441(a) because the Superior Court for the State of Alaska, First
Judicial District at Juneau, is located within the District of Alaska.
         5.       Tyco was served with the Third-Party Complaint on July 28, 2021.
Chemguard has not been served with the Third-Party Complaint or with any other process,
pleadings, or orders in this action.
         6.       Tyco and Chemguard are not required to notify or obtain the consent of any
other Defendant or Third-Party Defendant in this action in order to remove the State’s
action as a whole under § 1442(a)(1). See, e.g., Durham v. Lockheed Martin Corp., 445
F.3d 1247, 1253 (9th Cir. 2006); Linden v. Chase Manhattan Corp., No. 99 Civ.
3970(LLS), 1999 WL 518836, at *1 (S.D.N.Y. July 21, 1999); Torres v. CBS News, 854
F. Supp. 245, 246 n.2 (S.D.N.Y. 1994). 2
         7.       The State of Alaska generally alleges that certain Third-Party Defendants,
including Tyco and Chemguard, have designed, manufactured, marketed, distributed,
and/or sold AFFF products, which contain PFAS, including PFOS, PFOA, and/or their
precursors (Ex. A, Third-Party Compl. ¶¶ 3–4). The State alleges that the AFFF designed,
manufactured, marketed, distributed, and/or sold by these Third-Party Defendants, due to
use in firefighting activities, caused the contamination of the groundwater around the
Airport and elsewhere. (Id. ¶¶ 65–73). The State alleges that it has thereby sustained

2
  Although Tyco and Chemguard are third-party defendants, this Court has the authority
under § 1442 to exercise jurisdiction under “over the entire case.” In re Methyl Tertiary
Butyl Ether (“MTBE”) Prods. Liab. Litig., 341 F. Supp. 2d 351, 359 (S.D.N.Y. 2004)
(quoting Reese v. S. Fla. Water Mgmt. Dist., 853 F. Supp. 413, 414 (S.D. Fla. 1994)); see
id. at 362 (denying plaintiff’s motion to remand case removed by third-party defendant);
In re Nat’l Sec. Agency Telecommc’ns Recs. Litig., 483 F. Supp. 2d 934, 946 (N.D. Cal.
2007) (noting that “courts regularly permit third-party defendants to remove under
§ 1442(a)(1)” and denying motion to remand).

Notice of Removal
Saracco, et al. v. State of Alaska, et al. (Case No. 1:21-cv-00015-JWS)            Page 4 of 17

              Case 1:21-cv-00015-SLG Document 1 Filed 08/16/21 Page 4 of 17
unreasonable interference with and damage to its property, its natural resources, and its
citizens, and accordingly seeks relief and allocation of fault in the underlying action. (Id.
¶¶ 90–94).
         8.       The State of Alaska seeks to apportion fault and damages in the Saracco
matter, as well as attorneys’ fees and costs, and other relief. (Id. at 24–25.)
         9.       Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being
served upon counsel for the State of Alaska and a copy is being filed with the Clerk of the
Superior Court for the State of Alaska, First Judicial District at Juneau.
         10.      By filing a Notice of Removal in this matter, Tyco and Chemguard do not
waive the rights of any Defendant to object to service of process, the sufficiency of process,
jurisdiction over the person, or venue; and Tyco and Chemguard specifically reserve the
rights of all Defendants to assert any defenses and/or objections to which they may be
entitled.
         11.      Tyco and Chemguard reserve the right to amend or supplement this Notice
of Removal.
   III. REMOVAL IS PROPER UNDER THE FEDERAL OFFICER REMOVAL
                      STATUTE, 28 U.S.C. § 1442
         12.      Removal here is proper under the federal officer removal statute, 28 U.S.C.
§ 1442(a)(1), which provides for removal of an action relating to a defendant’s acts
undertaken at the direction of a federal officer. Removal is appropriate under this provision
where the removing defendant establishes that: (a) it is a “person” within the meaning of
the statute; (b) it acted under federal authority; (c) there is a causal nexus between its
actions, taken pursuant to a federal officer’s directions, and plaintiff’s claims; and (d) it
can assert a “colorable” federal defense. Papp, 842 F.3d at 812; cf. Mesa v. California,
489 U.S. 121, 124–25, 129–31, 133–35 (1989); Cuomo v. Crane Co., 771 F.3d 113, 115
(2d Cir. 2014); Isaacson, 517 F.3d at 135; Durham, 445 F.3d at 1251.
         13.      Removal rights under the federal officer removal statute are much broader
than under the general removal statute, 28 U.S.C. § 1441. Suits against defendants acting
on behalf of federal officers “may be removed despite the nonfederal cast of the complaint;
Notice of Removal
Saracco, et al. v. State of Alaska, et al. (Case No. 1:21-cv-00015-JWS)            Page 5 of 17

              Case 1:21-cv-00015-SLG Document 1 Filed 08/16/21 Page 5 of 17
the federal-question element is met if the defense depends on federal law.” Jefferson
County v. Acker, 527 U.S. 423, 431 (1999).                       This is because § 1442 protects “the
government’s need to provide a federal forum for its officers and those who are ‘acting
under’ a federal office.” Albrecht v. A.O. Smith Water Prods., No. 11 Civ. 5990(BSJ),
2011 WL 5109532, at *3 (S.D.N.Y. Oct. 21, 2011) (citation omitted). This important
federal policy “should not be frustrated by a narrow, grudging interpretation of [§]
1442(a)(1).” Willingham v. Morgan, 395 U.S. 402, 407 (1969); see Durham, 445 F.3d at
1252. To the contrary, § 1442 as a whole must be “liberally construe[d]” in favor of
removal. Papp, 842 F.3d at 812 (alterations in original) (internal quotation marks omitted).
         14.      All requirements for removal under § 1442(a)(1) are satisfied where, as here,
the notice of removal alleges that the alleged injuries are caused at least in part by MilSpec
AFFF. See, e.g., Nessel v. Chemguard, Inc., No. 1:20-cv-1080, 2021 WL 744683, at *3
(W.D. Mich. Jan. 6, 2021) (denying motion to remand in AFFF case against Tyco and
Chemguard and other manufacturers and holding that, notwithstanding plaintiffs’ assertion
“that they do not seek resolution of any claims related to MilSpec AFFF[,] . . . . Plaintiffs
cannot decide what defense Defendants might present”); Ayo v. 3M Co., No. 18-CV-
0373(JS)(AYS), 2018 WL 4781145 (E.D.N.Y. Sept. 30, 2018) (denying motion to remand
and finding that federal officer removal was proper in a lawsuit against Tyco and
Chemguard and other AFFF manufacturers). The court overseeing the In re Aqueous Film-
Forming Foams Products Liability Litigation multi-district litigation has also found on
multiple occasions that removal under § 1442 is proper where the notice of removal alleges
that plaintiffs’ injuries are caused, at least in part, by MilSpec AFFF. See Order, In re
AFFF Prods. Liab. Litig., MDL No. 2:18-mn-2873-RMG, ECF No. 103 (D.S.C. May 24,
2019) (“MDL Order 1”), at 3–6; Order, In re AFFF Prods. Liab. Litig., MDL No. 2:18-
mn-2873-RMG, ECF No. 320 (D.S.C. Sept. 27, 2019) (“MDL Order 2”), at 3–5; Order, In
re AFFF Prods. Liab. Litig., MDL No. 2:18-mn-2873-RMG, ECF No. 325 (D.S.C. Oct. 1,
2019) (“MDL Order 3”), at 3–6. Given its experience with the claims and defenses in



Notice of Removal
Saracco, et al. v. State of Alaska, et al. (Case No. 1:21-cv-00015-JWS)                     Page 6 of 17

           Case 1:21-cv-00015-SLG Document 1 Filed 08/16/21 Page 6 of 17
AFFF litigation, the MDL Court’s holdings clearly demonstrate that this case, too, has been
properly removed to federal court. 3
A.      MilSpec AFFF
        15.       Since the 1960s, the United States military has used MilSpec AFFF on
military bases, airfields, and Navy ships—settings where fuel fires are inevitable and
potentially devastating—to train its personnel, put out fires, save lives, and protect
property. Because of its effectiveness, MilSpec AFFF has also been mandated in other
settings, including civilian airports, where fuel fires are an acute risk. Indeed, the United
States Naval Research Laboratory developed AFFF in response to catastrophic fires aboard
the aircraft carriers USS Forrestal in 1967 and USS Enterprise in 1969. 4 Decades later,
the Naval Research Laboratory described the development of AFFF as “one of the most
far-reaching benefits to worldwide aviation safety.” 5
         16.      The manufacture and sale of MilSpec AFFF is governed by rigorous military
specifications created and administered by Naval Sea Systems Command. The applicable
specification, Mil-F-24385, was first promulgated in 1969, and has been revised a number
of times since then. 6 All MilSpec AFFF products must be qualified for listing on the
applicable Qualified Products List prior to military procurement. Prior to such listing, a
manufacturer’s products are examined, tested, and approved to be in conformance with
specification requirements. 7 The MilSpec designates Naval Sea Systems Command as the

3
  Following removal, Tyco and Chemguard intend to designate this action for transfer to
the MDL.
4
  See Press Release 71-09r, U.S. Naval Research Lab., Navy Researchers Apply Science
to Fire Fighting (Oct. 23, 2009), https://tinyurl.com/y2jq4q4w.
5
 U.S. Navy, NRL/MR/1001-06-8951, The U.S. Naval Research Laboratory (1923–2005):
Fulfilling the Roosevelts’ Vision for American Naval Power 37 (2006) (“Fulfilling the
Roosevelts’ Vision”), https://permanent.fdlp.gov/gpo125428/roosevelts.pdf.
6
 The 1969 MilSpec and all its revisions and amendments through April 2020 are available
at https://tinyurl.com/yxwotjpg.
7
   Dep’t of Defense SD-6, Provisions Governing Qualification 1 (Feb. 2014),
https://tinyurl.com/y5asm5bw.

Notice of Removal
Saracco, et al. v. State of Alaska, et al. (Case No. 1:21-cv-00015-JWS)            Page 7 of 17

           Case 1:21-cv-00015-SLG Document 1 Filed 08/16/21 Page 7 of 17
agency responsible for applying these criteria and determining whether AFFF products
satisfy the MilSpec’s requirements. After a product is added to the Qualified Products List,
“[c]riteria for retention of qualification are applied on a periodic basis to ensure continued
integrity of the qualification status.” 8 Naval Sea Systems Command reserves the right to
perform any of the quality assurance inspections set forth in the specification where such
inspections are deemed necessary to ensure supplies and services conform to prescribed
requirements.
          17.     From its inception until very recently, the MilSpec included the express
requirement that MilSpec AFFF contain “fluorocarbon surfactants.” All fluorocarbon
surfactants are PFAS, and that category includes PFOA, PFOS, and their chemical
precursors—the very compounds at issue in the Complaint here. This requirement has
been in force for virtually the entire time period at issue in the Complaint. In 2019 the
MilSpec removed the modifier “fluorocarbon” from “surfactants,” but it expressly states
that “the DoD intends to acquire and use AFFF with the lowest demonstrable
concentrations of . . . PFOS and PFOA” “[i]n the short term.” PFOA or PFOS are
unavoidably present at some concentrations in fluorocarbon surfactants, and the current
MilSpec expressly contemplates that AFFF formulations will contain PFOA and PFOS
(subject to recently imposed limits).
          18.     So-called “Part 139” airports are those serving scheduled passenger flights
by nine passenger (or larger) aircraft or unscheduled passenger flights by 31 passenger (or
larger) aircraft. See 14 C.F.R. § 139.1 (2019). The federal government requires Part 139
airports to use MilSpec AFFF. On July 8, 2004, the FAA issued Advisory Circular
150/5210-6D, which stated that “AFFF agents [used by Part 139 airports] must meet the
requirements of Mil-F-24385F.” 9 Although the preamble indicated that the circular was
for guidance only, on February 8, 2006, the FAA issued a CertAlert clarifying that the


8
    Id.
9
    See Advisory Circular 150/5210-6D at 4, Chapter 6, https://tinyurl.com/yxpk87ky.

Notice of Removal
Saracco, et al. v. State of Alaska, et al. (Case No. 1:21-cv-00015-JWS)            Page 8 of 17

           Case 1:21-cv-00015-SLG Document 1 Filed 08/16/21 Page 8 of 17
MilSpec AFFF requirement was, in fact, mandatory and that “[a]ny AFFF purchased after
July 1, 2006 by an airport operator certified under Part 139 must meet [Mil-F-24385F].” 10
The FAA explained:
                  There are several reasons for this requirement. First of all,
                  AFFF has to be compatible when mixed. AFFF manufactured
                  by different manufacturers, although meeting the UL 162
                  standard, may not be compatible. AFFF meeting the Military
                  Specification will always be compatible with other Military
                  Specification AFFF no matter the manufacturer. Second,
                  AFFF meeting the military specification requires less agent
                  than AFFF meeting UL 162 to extinguish the same size fire.
                  Finally, the requirement to use Mil Spec is in concert with the
                  National Fire Protection Association National Fire Code 403,
                  paragraph 5.1.2.1. 11
           19.    On September 1, 2016, the FAA issued a superseding CertAlert, which
reiterated that “Airport operators must ensure any AFFF purchased after July 1, 2006,
meets Mil-Spec standards.” 12 Thus, from July 1, 2006 to present, airport operators holding
an FAA Airport Operating Certificate have been required to purchase MilSpec AFFF for
use.
B.         All the Requirements of 28 U.S.C. § 1442(a)(1) Are Satisfied.
                  1.       The “Person” Requirement Is Satisfied
           20.    The first requirement for removal under the federal officer removal statute is
satisfied here because Tyco and Chemguard (a limited partnership and corporation,
respectively) are “persons” under the statute. For purposes of § 1442(a)(1), the term
“person” includes “corporations, companies, associations, firms, [and] partnerships.”




10
  See DOT/FAA/TC-14/22, Impact of Alternative Fuels Present in Airports on Aircraft
Rescue and Firefighting Response at 25-26 (Aug. 2014), https://tinyurl.com/rt35dgp.
11
     Id.
12
   Federal Aviation Administration, Cert Alert No. 16-05: Update on Mil-Spec Aqueous
Film Forming Foam (AFFF) at 2 (Sept. 1, 2016), https://tinyurl.com/ya5pvbkh.

Notice of Removal
Saracco, et al. v. State of Alaska, et al. (Case No. 1:21-cv-00015-JWS)               Page 9 of 17

            Case 1:21-cv-00015-SLG Document 1 Filed 08/16/21 Page 9 of 17
Papp, 842 F.3d at 812 (quoting 1 U.S.C. § 1); accord Bennett, 607 F.3d at 1085; Isaacson,
517 F.3d at 135–36.
                  2.       The “Acting Under” Requirement Is Satisfied
         21.      The second requirement (“acting under” a federal officer) is satisfied when
an entity assists or helps carry out the duties or tasks of a federal officer. Papp, 842 F.3d
at 812. “The words ‘acting under’ are to be interpreted broadly . . . .” Isaacson, 517 F.3d
at 136 (citation omitted). Federal courts “have explicitly rejected the notion that a
defendant could only be ‘acting under’ a federal officer if the complained of conduct was
done at the specific behest of the federal officer or agency.” Papp, 842 F.3d at 813.
         22.      The requirement of “acting under” federal office is met here because the
State’s claims, at least in part, challenge Tyco and Chemguard’s alleged conduct in
providing vital products “that, in the absence of Defendants, the Government would have
had to produce itself.” Isaacson, 517 F.3d at 137. MilSpec AFFF is a mission-critical
military and aviation safety product that, without the support of private contractors, the
government would have to produce for itself.                       See Ayo, 2018 WL 4781145, at *9
(describing MilSpec AFFF as a “mission-critical” and “life-saving product” used by all
branches of the U.S. armed forces and NATO members (internal quotation marks
omitted)); cf. Isaacson, 517 F.3d at 137. The Naval Research Laboratory states that,
“[a]lthough [it] was responsible for the original concepts and formulations, it was necessary
to elicit the aid of the chemical industry to synthesize the fluorinated intermediates and
agents to achieve improvements in formulations.” 13 Accordingly, the military has long
depended upon outside contractors like Tyco and Chemguard to develop and supply AFFF.
See Chemguard, 2021 WL 744683, at *3 (holding that Tyco and Chemguard and other
AFFF manufacturers were “acting under” a federal officer in connection with the
manufacture and sale of MilSpec AFFF); Ayo, 2018 WL 4781145, at *8–9 (same); see also
MDL Order 1, at 3–6 (finding that the “acting under” requirement was satisfied because


13
     Fulfilling the Roosevelts’ Vision, supra n.3, at 37.

Notice of Removal
Saracco, et al. v. State of Alaska, et al. (Case No. 1:21-cv-00015-JWS)                  Page 10 of 17

           Case 1:21-cv-00015-SLG Document 1 Filed 08/16/21 Page 10 of 17
defendant demonstrated that it was manufacturing AFFF under the guidance of the U.S.
military); MDL Order 2, at 3–5 (same for AFFF used at airport); MDL Order 3, at 3–6
(same). If Tyco and Chemguard and other manufacturers did not provide MilSpec AFFF,
the government would have to manufacture and supply the product itself.
         23.      In designing, manufacturing and supplying the MilSpec AFFF at issue, Tyco
and Chemguard acted under the direction and control of one or more federal officers.
Specifically, Tyco and Chemguard acted in accordance with detailed specifications,
promulgated by Naval Sea Systems Command, that govern AFFF formulation,
performance, testing, storage, inspection, packaging, and labeling. Further, the AFFF
products in question were subject to various tests by the United States Navy before and
after being approved for use by the military and for inclusion on the Qualified Products
List maintained by the DoD. 14
                  3.       The Causation Requirement Is Satisfied
         24.      The third requirement, that the defendant’s actions were taken “under color
of federal office . . . has come to be known as the causation requirement.” Isaacson, 517
F.3d at 137 (alteration, citation, and internal quotation marks omitted); accord Papp, 842
F.3d at 813. Like the “acting under” requirement, “[t]he hurdle erected by this requirement
is quite low.” Isaacson, 517 F.3d at 137. 15 To show causation, a defendant need only
establish that an act that allegedly caused or contributed to the plaintiff’s injury occurred
while the defendant was performing its official duties. Isaacson, 517 F.3d at 137–38.
         25.      Here, the State’s claims arise at least in part from Tyco and Chemguard’s
production and sale of AFFF manufactured to military specifications. The State alleges
that the use of PFAS in AFFF is the source of Plaintiffs’ injuries. Tyco and Chemguard
contend that the use of such chemicals in MilSpec AFFF procured by the Airport was


14
     See Dep’t of Defense, SD-6, supra n.5, at 1.
15
  The “acting under” and “under color of” prongs overlap. Both “are satisfied if the actions
subject to suit resulted directly from government specifications or direction.” Albrecht,
2011 WL 5109532, at *5.

Notice of Removal
Saracco, et al. v. State of Alaska, et al. (Case No. 1:21-cv-00015-JWS)           Page 11 of 17

           Case 1:21-cv-00015-SLG Document 1 Filed 08/16/21 Page 11 of 17
required by military specifications. The conflict is apparent: MilSpec AFFF was developed
by Tyco, Chemguard, and other manufacturers to meet specifications established by the
DoD. The design choices the State is attempting to impose via state tort law would create
a conflict in which Tyco and Chemguard could not comply with both the MilSpec and the
purported state-prescribed duty of care. See Boyle, 487 U.S. at 509; see also Ayo, 2018
WL 4781145, at *9 (“[T]here is evidence of a ‘casual connection’ between the use of PFCs
in AFFF and the design and manufacture of AFFF for the government.”); MDL Order 1,
at 5–6 (“Here, [Plaintiff]’s claims arise out of use of AFFF products that it claims Tyco
manufactured and sold, and for which the U.S. military imposes MilSpec standards. The
Court . . . finds that the causation element of federal officer removal is satisfied here.”);
MDL Order 2, at 5 (finding the causation element of federal officer removal satisfied where
Tyco and Chemguard’s AFFF products, “for which the military imposes MilSpec
standards,” were used at several airports); MDL Order 3, at 5–6 (same as to MilSpec AFFF
used at a single airport).
        26.      Here, Plaintiffs’ purported injuries—and the State’s alleged liabilities and
third-party claims—arise at least in part from MilSpec AFFF. The causal connection
between Plaintiffs’ alleged injuries and the State’s third-party claims on the one hand, and
Tyco and Chemguard’s actions under color of federal office on the other, is clear. It is
irrelevant that neither Plaintiffs nor the State expressly contend that they have been injured
by MilSpec AFFF. Courts “credit Defendants’ theory of the case when determining
whether [the] causal connection exists.” Isaacson, 517 F.3d at 137; see also Chemguard,
2021 WL 744683, at *3 (noting that “Plaintiffs cannot decide what defense Defendants
might present”).
                  4.       The “Colorable Federal Defense” Requirement Is Satisfied
         27.      The fourth requirement (“colorable federal defense”) is satisfied by Tyco and
Chemguard’s assertion of the government contractor defense.
         28.      At the removal stage, a defendant need only show that its government
contractor defense is colorable; that is, “that the defense was ‘legitimate and [could]


Notice of Removal
Saracco, et al. v. State of Alaska, et al. (Case No. 1:21-cv-00015-JWS)             Page 12 of 17

          Case 1:21-cv-00015-SLG Document 1 Filed 08/16/21 Page 12 of 17
reasonably be asserted, given the facts presented and the current law.’” Papp, 842 F.3d at
815 (alteration in original) (citation omitted). “A defendant ‘need not win his case before
he can have it removed.’” Id. (quoting Willingham, 395 U.S. at 407); see also Isaacson,
517 F.3d at 139 (“To be ‘colorable,’ the defense need not be ‘clearly sustainable,’ as the
purpose of the statute is to secure that the validity of the defense will be tried in federal
court.” (citation omitted)). At the removal stage, the inquiry “is purely jurisdictional, and
neither the parties nor the district courts should be required to engage in fact-intensive
motion practice, pre-discovery, to determine the threshold jurisdictional issue.” Cuomo,
771 F.3d at 116. 16 Moreover, “this inquiry is undertaken whilst viewing the facts in the
light most favorable to Defendants.” Hagen v. Benjamin Foster Co., 739 F. Supp. 2d 770,
783–84 (E.D. Pa. 2010). “Precisely in those cases where a plaintiff challenges the factual
sufficiency of the defendant’s defense, the defendant should ‘have the opportunity to
present [his] version of the facts to a federal, not a state, court.’” Cuomo, 771 F.3d at 116
(alteration in original) (citation omitted).
        29.       Under the government contractor defense, the defendant is not liable for the
design, manufacture, or warnings of equipment or supplies “when (1) the United States
approved reasonably precise specifications; (2) the equipment conformed to those
specifications; and (3) the supplier warned the United States about the dangers in the use
of the equipment that were known to the supplier but not to the United States.” Boyle, 487
U.S. at 512.
        30.       Tyco and Chemguard have satisfied these elements for purposes of removal.
MilSpec AFFF, regardless of where it is used, is a military product. As discussed above,
Naval Sea Systems Command approved reasonably precise specifications, governing
MilSpec AFFF formulation, performance, testing, storage, inspection, packaging, and

16
  See also Kraus v. Alcatel-Lucent, No. 18-2119, 2018 WL 3585088, at *2 (E.D. Pa. July
25, 2018) (“A court does not ‘determine credibility, weigh the quantum of evidence or
discredit the source of the defense’ at this stage. Instead, [the court] only determine[s]
whether there are sufficient facts alleged to raise a colorable defense.” (internal citation
omitted)).

Notice of Removal
Saracco, et al. v. State of Alaska, et al. (Case No. 1:21-cv-00015-JWS)            Page 13 of 17

          Case 1:21-cv-00015-SLG Document 1 Filed 08/16/21 Page 13 of 17
labeling. Tyco and Chemguard’s products appeared on the DoD Qualified Products List,
which could have happened only if Naval Sea Systems Command had first determined that
they conformed to the MilSpec. See Ayo, 2018 WL 4781145, at *13 (“[T]here is colorable
evidence that Manufacturing Defendants’ Mil-Spec AFFF is not a stock product and that
the government approved reasonably precise specifications requiring them to use PFCs,
including PFOS and PFOA, in their products.”); see also id. (“There is also colorable
evidence . . . that Manufacturing Defendants’ AFFF products conformed to the
government’s reasonably precise specifications.”); MDL Order 1, at 5 (finding defendant
demonstrated a colorable defense “where it contends that its AFFF products were
manufactured according to the U.S. military’s MilSpec specifications”); MDL Order 2, at
4 (same, as to Tyco and Chemguard); MDL Order 3, at 5 (same); see also Chemguard,
2021 WL 744683, at *4.
         31.      Moreover, the government was sufficiently informed regarding alleged
product-related “dangers,” Boyle, 487 U.S. at 512, to exercise its discretionary authority in
specifying and procuring MilSpec AFFF. The military specifications have long included
testing protocols and requirements for toxicity, chemical oxygen, and biological demand.
Indeed, it is clear that the United States has long understood that AFFF contains PFAS and
may contain or break down into PFOS and/or PFOA; that AFFF constituents can migrate
through the soil and potentially reach groundwater; and that it has been reported that this
may raise environmental or human health issues. 17 For example, as early as October 1980,
a report supported by the U.S. Navy Civil Engineering Laboratory, U.S. Air Force
Engineering Service Center, and the U.S. Army Medical Research and Development
Command stated that AFFF contained fluorocarbons and that “[a]ll of the constituents
resulting from fire fighting exercises are considered to have adverse effects
environmentally.” 18 By no later than 2001, DoD was aware of data purportedly showing


17
  See, e.g., EPA, Revised Draft Hazard Assessment of Perfluorooctanoic Acid and Its Salts
1–6 (Nov. 4, 2002) (excerpt).
18
     See Edward S. K. Chian et al., Membrane Treatment of Aqueous Film Forming Foam
Notice of Removal
Saracco, et al. v. State of Alaska, et al. (Case No. 1:21-cv-00015-JWS)           Page 14 of 17

          Case 1:21-cv-00015-SLG Document 1 Filed 08/16/21 Page 14 of 17
PFAS compounds in MilSpec AFFF to be “toxic” and “persistent.” In 2002, the United
States Environmental Protection Agency issued a draft hazard assessment for PFOA, which
reviewed in detail, among other data, human epidemiological studies and animal toxic-
ology studies pertaining to alleged associations between PFOA and cancer. More recently,
in a November 2017 report to Congress, the DoD acknowledged the concerns raised by the
EPA regarding PFOS and PFOA. Nonetheless, it still described AFFF containing PFOS
or PFOA as a “mission critical product [that] saves lives and protects assets by quickly
extinguishing petroleum-based fires.” 19 Indeed, Naval Sea Systems Command continues
to require that MilSpec AFFF contain “surfactants,” and recognizes that PFAS, including
PFOS and PFOA, will be present (subject to recently imposed limits for PFOS and PFOA)
in AFFF formulations. 20 See Ayo, 2018 WL 4781145, at *12 (“That the DoD knows of the
alleged risks of PFC-based AFFF products but continues to purchase them supports the
position that the government approved reasonably precise specifications for the claimed
defective design.”); MDL Order 1, at 5 (“As to whether [defendant] adequately informed
the U.S. military of dangers associated with its AFFF products of which the military was
not already aware, [defendant] points to materials such as a November 2017 Department
of Defense report to Congress, in which the agency acknowledged the [EPA]’s stated
concerns with PFOS/PFOA in drinking water . . . .”).
         32.      At minimum, these facts constitute colorable evidence that Naval Sea
Systems Command “made a discretionary determination” regarding the formulation of
MilSpec AFFF after weighing the fire-suppression benefits against the alleged risks. See


(AFFF) Wastes for Recovery of Its Active                                  Ingredients   1   (Oct.   1980),
https://apps.dtic.mil/dtic/tr/fulltext/u2/a136612.pdf.
19
  Dep’t of Defense, Aqueous Film Forming Foam Report to Congress 1–2 (Oct. 2017)
(pub. Nov. 3, 2017), https://tinyurl.com/wshcww4.
20
    See MIL-PRF-24385F(SH), Amendment 4, § 6.6 & Tables I, III (2020),
https://quicksearch.dla.mil/qsDocDetails.aspx?ident_number=17270; see also David
Vergun, DOD Officials Discuss Fire-Fighting Foam Replacement, Remediation Efforts
(Sept. 16, 2020), https://tinyurl.com/ty5ku8hp.

Notice of Removal
Saracco, et al. v. State of Alaska, et al. (Case No. 1:21-cv-00015-JWS)                        Page 15 of 17

          Case 1:21-cv-00015-SLG Document 1 Filed 08/16/21 Page 15 of 17
Twinam v. Dow Chem. Co. (In re “Agent Orange” Prod. Liab. Litig.), 517 F.3d 76, 90 (2d
Cir. 2008); see also Albrecht, 2011 WL 5109532, at *5 (“A defendant is not required to
warn the government where ‘the government knew as much or more than the defendant
contractor about the hazards of the product.’” (citation omitted)). Where, as here, the
government has exercised “discretionary authority over areas of significant federal interest
such as military procurement,” the government contractor defense applies. In re “Agent
Orange” Prod. Liab. Litig., 517 F.3d at 89–90; see also Ayo, 2018 WL 4781145, at *13.
         33.      Tyco and Chemguard’s use of PFAS in MilSpec AFFF was required by
military specifications. By seeking to impose tort liability on Tyco and/or Chemguard for
alleged injuries caused in whole or in part by Tyco and Chemguard’s compliance with
military specifications, the State is attempting to use state tort law to attack design choices
dictated by the military. The government contractor defense precludes such an attack. See
Boyle, 487 U.S. at 509.
         WHEREFORE, Tyco and Chemguard hereby remove this action from the Superior
Court for the State of Alaska, First Judicial District at Juneau, to this Court.
         DATED this16th day of August, 2021.

                                                            LANE POWELL LLC
                                                            Attorneys for Defendants Tyco Fire
                                                            Products LP and Chemguard, Inc.



                                                            By s/ Michael B. Baylous
                                                             Brewster H. Jamieson, ABA No. 8411122
                                                             Michael B. Baylous, ABA No. 0905022




Notice of Removal
Saracco, et al. v. State of Alaska, et al. (Case No. 1:21-cv-00015-JWS)                    Page 16 of 17

          Case 1:21-cv-00015-SLG Document 1 Filed 08/16/21 Page 16 of 17
I certify that on August 16, 2021, a copy of
the foregoing was served via mail and email on:

Aaron D. Sperbeck and Michael J. Schwarz
Birch Horton Bittner & Cherot
510 L Street, Suite 700
Anchorage, AK 99501
asperbeck@bhb.com; mschwarz@bhb.com

Daryl A. Zakov
State of Alaska
Department of Law
1031 W. Fourth Avenue, Suite 200
Anchorage, AK 99501
daryl.zakov@alaska.gov

Christian Bataille
Flanigan & Bataille
1007 W. 3rd Avenue, Suite 206
Anchorage, AK 99501
cbataille@farnothlaw.com

Kevin S. Hannon
The Hannon Law Firm
1641 Downing Street
Denver, CO 80218
khannon@hannonlaw.com

Robert Blasco
Hoffman & Blasco, LLC
9360 Glacier Highway, Suite 202
Juneau, AK 99801
rpblasco@hoffmanblasco.com

s/ Michael B. Baylous




Notice of Removal
Saracco, et al. v. State of Alaska, et al. (Case No. 1:21-cv-00015-JWS)   Page 17 of 17

          Case 1:21-cv-00015-SLG Document 1 Filed 08/16/21 Page 17 of 17
